Exhibit 10.4B

 

SECOND AMENDMENT TO THE

TEXTRON SPILLOVER SAVINGS PLAN

 

(Restatement effective January 3, 2010)

 

 

Textron Inc. maintains the Textron Spillover Savings Plan (the “Plan”), which
was last restated effective January 3, 2010, and was amended by an unnumbered
amendment dated December 28, 2011 (the first amendment). The Plan is hereby
amended as set forth below, effective January 1, 2012.

 

1.            Section 1.06 of the Plan (definition of “Compensation”) is amended
to read in its entirety as follows:

 

1.06                    “Compensation” means, for a Participant for a calendar
year--

 

(a)                               For the Supplemental Matching Contribution
described in Section 3.01(a), the compensation that is taken into account to
calculate the Participant’s matching contributions under the Qualified Savings
Plan for such calendar year; and

 

(b)                              For the Supplemental Retirement Contribution
described in Section 3.02(a), the compensation that is taken into account to
determine the Participant’s Additional Retirement Contribution under the Textron
Savings Plan for such calendar year;

 

subject in each case to the following modifications:

 

(i)                                  Compensation under subsections (a) and (b),
above, shall (1) include any annual compensation (other than commissions
described in paragraph (ii), below) that would be included in the applicable
compensation if the Participant’s deferral election under the Deferred Income
Plan for Textron Executives were disregarded, and (2) be determined without
regard to the Statutory Limit, and

 

(ii)                              Effective January 1, 2012, Compensation under
subsections (a) and (b), above, shall not include commissions.

 

--------------------------------------------------------------------------------


 

2.            Section 2.01 of the Plan (“Eligibility”) is amended to read in its
entirety as follows:

 

2.01                    Eligibility. An employee of a Textron Company shall be
eligible to participate in the Plan if (a) he is a United States citizen or
resident, (b) he participates in a Qualified Savings Plan, (c) he receives
Compensation (as defined in this Plan) for a Plan Year in excess of the
compensation limit under IRC Section 401(a)(17) (as adjusted for changes in the
cost of living), and (d) his matching contribution under the Qualified Savings
Plan or his Additional Retirement Contribution under the Textron Savings Plan is
limited by the Statutory Limit. An eligible employee shall become a Participant
on December 31 of the first calendar year in which all of the requirements in
the immediately preceding sentence are satisfied.

 

3.            Section 3.01(a) of the Plan (amount of supplemental matching
contribution) is amended to read in its entirety as follows:

 

(a)                               Amount of Contribution. If a Participant
contributes at least 10% of his eligible compensation to the Textron Savings
Plan during a calendar year, the Participant’s Stock Unit Account under the Plan
shall be credited with a supplemental matching contribution for such calendar
year equal to the excess, if any, of (1) 5% (i.e., 50% of 10%) of the
Participant’s Compensation for such calendar year, over (2) the Participant’s
actual matching contribution for such calendar year under the Textron Savings
Plan. If a Participant participates in a Qualified Savings Plan other than the
Textron Savings Plan, the Participant shall he eligible to receive a comparable
supplemental matching contribution in an amount sufficient to restore the
portion of matching contributions lost for the calendar year because of the
application of the Statutory Limit to eligible compensation under the Qualified
Savings Plan; provided, however, that the matching contributions that would he
available under the Qualified Savings Plan if not for the Statutory Limit shall
be calculated based on Compensation under Section 1.06 (rather than eligible
compensation under the Qualified Savings Plan). To be credited with a
supplemental matching contribution for a calendar year, the Participant must be
employed by a Textron Company on December 31 of such calendar year.

 

- 2 -

--------------------------------------------------------------------------------


 

4.            Section 3.02(a) of the Plan (amount of supplemental retirement
contribution) is amended to read in its entirety as follows:

 

(a)                               Amount of Contribution. If a Participant
receives an Additional Retirement Contribution under the Textron Savings Plan
for a calendar year and such Additional Retirement Contribution is limited by
the Statutory Limit, the Participant’s Moody’s Account shall be credited with a
supplemental retirement contribution for that calendar year equal to the excess,
if any, of (1) the Additional Retirement Contribution that the Participant would
have received for the calendar year if the amount of such Additional Retirement
Contribution had been calculated based on the Participant’s Compensation under
Section 1.06 (rather than Article 25 Compensation under the Textron Savings
Plan), over (2) the Participant’s actual Additional Retirement Contribution
under the Textron Savings Plan for the calendar year. The supplemental
retirement contribution shall be credited to the Participant’s Moody’s Account
as of the same date on which the Additional Retirement Contribution is
contributed to the Textron Savings Plan. The Participant must be employed by a
Textron Company on December 31 of the calendar year in order to receive a
supplemental retirement contribution for that calendar year.

 

5.            The First Amendment to the Plan is attached hereto and
incorporated herein by reference.

 

IN WITNESS WHEREOF, Textron Inc. has caused this amendment to be executed by its
duly authorized officer.

 

 

TEXTRON INC.

 

 

 

 

 

 

Dated:  December 21, 2012

By

/s/ Cheryl H. Johnson

 

 

 

Cheryl H. Johnson

 

 

Executive Vice President, Human Resources

 

- 3 -

--------------------------------------------------------------------------------